Citation Nr: 0434486	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  93-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for thoracic outlet 
syndrome.

4.  Entitlement to service connection for Raynaud's 
phenomenon.

5.  Entitlement to a compensable (increased) evaluation for 
facial scars.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969 and from December 1974 to December 1977.  He 
also had service in the Marine Corps Reserves.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran was afforded a personal hearing at 
the RO before the undersigned veterans law judge in September 
1997.  A transcript of the hearing is associated with the 
claims file.

The Board most recently remanded this matter in February 1998 
for the purpose of obtaining additional evidence.  The matter 
was returned to the Board for additional consideration in 
September 2004.

This appeal initially included the issues of service 
connection for residuals shell fragment wounds, a 
gastrointestinal disorder, and a hernia.  These issues, 
however, were decided by the Board in its February 1998 
decision and are no longer the subjects of appellate 
consideration.

The issues of service connection for thoracic outlet syndrome 
and Raynaud's phenomenon and a compensable evaluation for 
facials scars are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Although the veteran had tropical service in the Republic 
of Vietnam, the medical evidence of record does not show a 
current diagnosis of malaria or any residuals of claimed 
exposure to malaria.

3.  The medical evidence of record does not show a current 
diagnosis of a disability manifested by chronic headaches.


CONCLUSIONS OF LAW

1.  Malaria was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic headache disability was not incurred in or 
aggravated by service and has not been shown to be related to 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in March 2003, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The August 1990 rating decision, February 1991 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) dated in June 1992, October 1994, August 1996, 
December 2003, and July 2004 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  The December 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Medical records from the Loma Linda VA Medical Center (VAMC), 
H.J. Weinberger, M.D., and P.M. Levin, M.D., have been 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  In this regard, the Board 
notes that the RO has attempted to obtain medical records 
from the Long Beach VAMC from 1969 to 1972, but that the Long 
Beach VAMC reported in April 1998 that it held no records on 
the veteran for that time period.  Copies of deck log books 
from the U.S.S. Iwo Jima have also been obtained and 
associated with the claims file.  A VA examination was 
conducted in August 2003 to determine the nature and etiology 
of the veteran's purported malaria infection.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that he was diagnosed and treated for 
malaria in 1968.  He says he was also treated for a 
recurrence of malaria at the Long Beach VAMC in November 
1969.  He maintains that he was hospitalized for over a 
month.  He states he was has never visited any tropical 
country other than Vietnam.  He argues that he periodically 
experiences symptoms of his malaria.  With regard to his 
claim of service connection for chronic headaches, the 
veteran asserts that he never had a problem with headaches 
until his active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records from the veteran's first period of 
active service are absent any findings of complaints, 
treatment, or diagnosis of chronic headaches.  Treatment 
records dated in May 1968, September 1968, and September 1969 
show that the veteran was seen for complaints of 
gastrointestinal problems, to include vomiting, loss of 
appetite, weight loss, perianal itching, and diarrhea.  The 
diagnosis was probable intestinal parasite.   At his November 
1969 discharge examination, the veteran was reported to have 
had malaria while he was aboard the USS Iwo Jima in October 
1969.  The examiner noted that there were no records relating 
to this illness.  No findings were made with regard to a 
current diagnosis of malaria or residuals related to the 
disease.

In November 1969, the veteran was seen at a VA outpatient 
treatment center for complaints of passing mucus and blood 
from his rectum.  He stated that he had had similar symptoms 
in service.   He gave a history of malaria in service.  
Multiple tests were requested, to include a malaria smear.  
Annotations made in December 1969 indicate that the veteran 
did not report for scheduled tests.  

Treatment records from R.T. Dalzell, M.D., dated in October 
1972 show that the veteran was seen for complaints of 
generalized lymphadenopathy, weight loss, and anorexia.  The 
veteran also complained of severe frontal headaches.  His 
history of having malaria in service was referenced.  No 
findings were made malaria or that related the veteran's 
complaints of headaches to his active service or malaria.

A January 1973 hospital summary from the Long Beach VAMC 
indicates that the veteran was admitted because of 
generalized lympadenopathy and complaints of weakness.  He 
was again noted to have a history of malaria in service.  
However, no findings were made with regard to malaria or 
headaches.

Service medical records from the veteran's second period of 
active service again document the veteran's complaints of 
various gastrointestinal problems.  The veteran was seen in 
July 1972 for complaints of diarrhea and nausea.  The 
impression was flu syndrome.  In December 1974, the veteran 
was evaluated for complaints of uncontrolled weight loss.  
Loss of appetite, nausea, and vomiting were endorsed.  The 
impression was "anorexia unrectal."  On Report of Medical 
Examination pending service discharge, the veteran was again 
noted to have a history of malaria in 1969.  He was also 
noted to have headaches, weight loss, nervous tension, 
insomnia, and depression, which were felt to be associated 
with an illness the veteran's wife was experiencing.  In this 
regard, the Board notes that administrative records show that 
the veteran sought a discharge based on hardship related to 
his wife's health issue.

At a VA examination conducted in July 1981, the veteran gave 
a history of recurrent attacks of malaria since 1969.  He 
said he had had attacks every year since the initial 
sickness.  He stated he was hospitalized in 1972 at the Long 
Beach VAMC for malaria.  He indicated his last episode was in 
1980 when he had a fever for two days.  The diagnosis was 
history of malaria.  The examiner recommended that the 
veteran check his CBC once a year.  The examination report 
contained no findings pertaining to chronic headaches.

The report of a November 1989 VA neurological examination 
references the veteran's in-service history of malaria.  
However, no actual findings of current malaria or residuals 
of malaria were made.  There were also no findings pertaining 
to chronic headaches.

The medical evidence also includes treatment records reports 
from the Loma Linda VAMC, Drs. Levin and Weinberger, the U.S. 
Marine Corps Reserves, San Dimas Community Hospital, and 
Cedar Sinai Hospital.  Dated between July 1987 and November 
2003, those records document the veteran's treatment for 
multiple health problems including, but not limited to, post-
traumatic stress disorder, poly-substance abuse, Raynaud's 
phenomenon, and thoracic outlet syndrome.  Some of the 
reports made passing references to the veteran's in-service 
history of malaria and early post-service recurrences.  
However, none of the records contained any findings of a 
current diagnosis of malaria or any chronic residuals related 
thereto.  The records also contain no evidence of complaints, 
treatment, or diagnosis of a disability manifested by chronic 
headaches.

The Deck Log Books from the U.S.S. Iwo Jima dated from 
October 1, 1969 to October 31, 1969 has also been reviewed 
and considered.  Those records make no reference to the 
veteran.

Also for consideration is the report of an August 2003 VA 
general medical examination.  The veteran provided a history 
of in service treatment for malaria from September to 
November 1969.  He said he was treated with pills and cooling 
measures.  He stated he had a relapse in 1970 and was 
hospitalized at the Long Beach VAMC.  He indicated that his 
problems resolved after he was placed on quinine.  The 
veteran stated that he had not had any relapses since 1970, 
and that he did not have any sequela from the disease.  
Following a physical examination, the veteran was diagnosed 
as having malaria by history of in 1969 with recurrence in 
1970.  The examiner noted, however, that the veteran does not 
any residual problems associated with the original disease.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has malaria or its residuals.  The Board acknowledges that 
the veteran's 1969 service discharge examination indicates 
that the veteran was diagnosed and treated for malaria.  
However, the discharge examination made no reference to 
active malaria or any chronic residuals related to the 
disease.  In other words, by the time of his service 
discharge, the malaria appears to have resolved.  The Board 
notes that the November 1969 VA outpatient treatment report 
indicated that the veteran's complaints of passing mucus and 
blood from his rectum could have been the result of malaria.  
The veteran never reported for the examinations that would 
have confirmed that diagnosis.  There are no subsequent 
service or civilian medical records showing a recurrence of 
malaria.  The only finding made with regard to malaria is 
that the veteran had a history of the disease in service.  
There were no findings of malaria or its residuals on the 
veteran's August 2003 VA examination.  Rather, the examiner 
specifically found that the veteran does not have any 
residual problems associated with the original disease.

Similarly, there is no medical evidence showing a current 
diagnosis of chronic headaches.  In fact, a review of the 
record only shows references to headaches in the 1972 report 
from Dr Dalzell and the 1977 service discharge examination.  
VA examinations conducted in July 1981, November 1989, and 
August 2003 contained no findings pertaining to a disability 
manifested by chronic headaches.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran has expressed his own opinion that his 
malaria occasionally recurs, and that he has chronic 
headaches, the United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that neither malaria nor chronic headaches were incurred in 
or aggravated by service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection malaria and chronic headaches 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for chronic headaches is 
denied.


REMAND

The veteran contends that the symptoms of his diagnosed 
thoracic outlet syndrome and Raynaud's phenomenon both 
manifested during his first period of active service.  He 
says he experienced numbness and pain of the fingers as well 
as an extreme sensitivity to cold temperatures.  He maintains 
that the medical evidence of record clearly establishes that 
the stress of carrying a heavy backpack and machine gun for 
prolonged periods of time aggravated his thoracic outlet 
syndrome and, in turn, caused his Raynaud's phenomenon.  With 
regard to his service-connected facial scar, the veteran 
argues that a higher disability evaluation is warranted for 
disfiguring scars. 

The report of an August 2003 VA examination indicated that 
the veteran's bilateral Raynaud's phenomenon could not be 
caused by thoracic outlet syndrome, which was a unilateral 
problem.  However, on review of the record, the Board notes 
that records dated in July 1990 from Cedar Sinai Medical 
clearly show a diagnosis of bilateral thoracic outlet 
syndrome, and that the veteran underwent surgery for the 
same.  

In a letter dated in March 2004, A.W. Weinberger, M.D., 
discussed his belief that the veteran's congenital thoracic 
outlet syndrome was permanently aggravated by his having to 
carry a backpack in service.  Dr. Weinberger indicated that 
the veteran's Raynaud's phenomenon developed from the 
veteran's aggravated thoracic outlet syndrome.  However, 
there is no indication that Dr. Weinberger had the 
opportunity to review the entire record including the 
veteran's service medical records, which contain no findings 
referable to thoracic outlet syndrome or Raynaud's 
phenomenon.  For the reasons stated above, the Board finds 
that an additional medical opinion is required.

The Board also holds that an additional medical examination 
is necessary to properly address the issue of entitlement to 
an increased evaluation for facial scars.  The report of a 
July 1981 VA examination only referenced a few follicular 
scars on the right side of the veteran's face and a number of 
follicular scars, pits, and scar tissue on the left side of 
his face.  The veteran was granted service connection for 
these scars.  However, the report of the veteran's November 
2003 dermatology examination provided detailed descriptions 
of linear scars of the veteran's face and forehead, which the 
examiner described as moderately disfiguring.  No findings 
were made regarding the veteran's service-connected 
follicular scars or to whether the linear scars were 
etiologically related to the service-connected scars.  The 
November 2003 examination report is therefore inadequate for 
rating purposes.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  Obtain the veteran's complete medical 
file from the Loma Linda VAMC since 
November 2003 and associate it with the 
claims folder.  

2.  The RO should forward the veteran's 
entire claims file for review by the 
examiner who previously examined the 
veteran in August 2003.  Based on a 
detailed review of the claims folder, 
including the service medical records and 
this remand, the examiner should provide 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that the veteran's thoracic outlet 
syndrome was subject to a superimposed 
disease or injury during military service 
that resulted in a measurable degree of 
permanent increased disability.  Next, 
the examiner should provide an opinion as 
to whether it is more likely, less likely 
or as likely as not that the veteran's 
Raynaud's phenomenon is etiologically to 
his active service.  Further, if the 
veteran's thoracic outlet syndrome is 
found to have permanently increased in 
severity to a measurable degree in 
service, the examiner should state 
whether it is more likely, less likely or 
as likely as not that the veteran's 
Raynaud's phenomenon was caused or 
aggravated by the thoracic outlet 
syndrome.  The examiner should reconcile 
his opinion with the findings in the July 
1990 Cedar Sinai medical report and the 
medical report by Dr. Weinberger dated in 
March 2004.  The rationale for all 
opinions expressed must also be provided.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatological 
examination to determine the nature and 
extent of the veteran's disability due to 
his service-connected facial scars.  The 
examiner should review the VA treatment 
records, the July 1981 VA dermatology 
examination report, and the report of the 
August 2003 VA examination.  The examiner 
is requested to specifically examine the 
veteran and address the facial scars that 
are service-connected or related to those 
scars.  The examiner should determine 
whether there is visible or palpable 
tissue loss in the head, face or neck, 
and either gross distortion or asymmetry 
of one or more features or paired sets of 
features, and how many if more than one.  

The examiner is also requested to 
determine if there are one or more 
characteristics of disfigurement of the 
head, face or neck, and how many if more 
than one.  The examiner is instructed 
that characteristics of disfigurement 
include; (1) scar 5 or more inches in 
length, (2) scar at least one-quarter 
inch wide at the widest part, (3) surface 
contour of scar elevated or depressed on 
palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 
square inches, (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding 6 square inches, (7) 
underlying soft tissue missing in an area 
exceeding 6 square inches, (8) skin 
indurated and inflexible in an area 
exceeding 6 square inches.  The examiner 
should also determine if the facial scars 
are deep or superficial and whether they 
unstable or are painful on examination.  
The examiner should be asked to state 
whether the service-connected scars are 
slight, moderate, or severely 
disfiguring.  The examiner should provide 
a complete rationale for any opinion 
offered.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the July 2004 Supplemental Statement of 
the Case and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



